Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on October 18, 2021 for the patent application 17/503,956.   Claims 1 – 20 are pending in the application.


Allowable Subject Matter

Claims 1 – 20 contains allowable subject matter.


Nonstatutory Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal-Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 11,176,616 (Pat.’176).  Although the claims over claims 1 - 4 and 7 - 15 of at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology to claim the same or substantially the same invention.  See In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  In fact, a comparison between claims 1 - 20  of this application and claims 1 - 4 and 7 - 15  of Pat.’176 shows that these claims claim common elements such as a using feedback to improve performance of the predictive model; receiving, at a computer processor of prediction platform from an existing insurance policy data store, electronic records, each electronic record including an insurance policy identifier and a risk relationship characteristic for an existing insurance policy between the insurer and an insured, said electronic records associated with a set of existing insurance policies; presenting, by a rendering platform, an interactive graphical user interface, including an indication of projected future impact, to an administrator, wherein the user interface graphically displays:  (i) a quote count, (ii) a pre-actual marker, (iii) a post-actual marker, and (iv) a post-estimate marker, wherein the rending platform receives user-selectable filter information, including a map level filter and a cohort filter, and transmits information in accordance with the filter information to present the interactive graphical user interface without transmitting information not in accordance with the filter information, thereby reducing a number of electronic messages that are transmitted and improving operation of the system; and generating and transmitting a graph reflecting predicted telephone call center volume following the future premium change.  In addition, adding non-transitory, computer-readable medium storing instructions, claims 19 and 20.  Although claims 1 - 20 of this application claims non-transitory, computer-readable medium storing instructions; however, the disclosure of Pat.’176 also describes the method and systems claims as indicated.  See In AbbVie Inc.  On the other hand, Applicant has not shown that the non-transitory, computer-readable medium storing instructions are critical.  See In re Aller.  To select the non-transitory, computer-readable medium storing instructions claimed in claims 1 - 4 and 7 – 15 of Pat.’176 as claimed in claims 1 – 20 of this application would have been an obvious choice by performing routine experimentation.  KSR and stare decisis above.
	It would have been obvious to the person having ordinary skill in the art before the effective filing date of the application to include non-transitory, computer-readable medium storing instructions as claimed in this application as taught or suggested by claims 1 - 4 and 7 - 15  of Pat.’176 because application claims 1 - 20 would have been obvious over the reference claims 1 - 4 and 7 - 15   in Pat.’176.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696